                                                                       Case 2:21-cv-00641-RFB-BNW Document 16 Filed 07/23/21 Page 1 of 2




                                                                David H. Krieger, Esq.
                                                           1
                                                                Nevada Bar No. 9086
                                                           2    Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                                KRIEGER LAW GROUP, LLC
                                                           4    2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5    Henderson, Nevada 89052
                                                                Phone: (702) 848-3855
                                                           6
                                                                dkrieger@kriegerlawgroup.com
                                                           7    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff,
                                                           8
                                                                Sailija Staria
                                                           9

                                                           10
                                                                                        UNITED STATES DISTRICT COURT
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12                                   DISTRICT OF NEVADA
                         Henderson, Nevada 89052




                                                           13
                                                                 SAILIJA STARIA,                                Case No. 2:21-cv-00641-RFB-BNW
                                                           14
                                                                                   Plaintiff,
                                                           15
                                                                                                                STIPULATION AND ORDER
                                                           16    vs.                                            DISMISSING DEFENDANT
                                                           17
                                                                                                                EARLY WARNING SERVICES,
                                                                 EARLY WARNING SERVICES, LLC;                   LLC, WITH PREJUDICE
                                                           18    LEXISNEXIS RISK SOLUTIONS, INC.,
                                                           19
                                                                                  Defendants.
                                                           20

                                                           21
                                                                       IT IS HEREBY STIPULATED by and between Sailija Staria (“Plaintiff”) and
                                                           22

                                                           23   Defendant Early Warning Services, LLC (“Early Warning”), by and through their counsel
                                                           24
                                                                of record, that the above-entitled action against Early Warning shall be dismissed, with
                                                           25

                                                           26   prejudice, pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii) or 41(a)(2), and Plaintiff and Early
                                                           27

                                                           28




                                                                                                          -1-
                                                                     Case 2:21-cv-00641-RFB-BNW Document 16 Filed 07/23/21 Page 2 of 2




                                                                Warning requests that the Court dismiss Defendant Early Warning from this action, with
                                                           1

                                                           2    prejudice.
                                                           3
                                                                      IT IS HEREBY FURTHER STIPULATED that Plaintiff and Early Warning agree
                                                           4

                                                           5    that each shall bear their own attorney's fees, costs, and expenses.
                                                           6
                                                                      STIPULATED and DATED on July 23, 2021.
                                                           7

                                                           8

                                                           9
                                                                      /s/ Shawn W. Miller         .             /s/ Rory T. Kay                    .
                                                                      David H. Krieger, Esq.                    Rory T. Kay, Esq.
                                                           10         Shawn W. Miller, Esq.                     Tara U. Teegarden, Esq.
                                                           11         KRIEGER LAW GROUP, LLC                    McDONALD CARANO LLP
KRIEGER LAW GROUP, LLC




                                                                      2850 W. Horizon Ridge Parkway             2300 West Sahara Avenue, Suite 1200
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12         Suite 200                                 Las Vegas, Nevada 89102
                         Henderson, Nevada 89052




                                                           13         Henderson, Nevada 89052                   Attorneys for Defendant,
                                                                      Attorneys for Plaintiff,                  Early Warning Services, LLC
                                                           14
                                                                      Sailija Staria
                                                           15

                                                           16

                                                           17
                                                                                                         ORDER
                                                           18

                                                           19         IT IS SO ORDERED.
                                                           20
                                                                                                         ____________________________________
                                                           21                                            UNITED STATES DISTRICT JUDGE
                                                           22

                                                           23                                            Dated:_______________________________
                                                                                                             DATED this 23rd day of July, 2021.
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                          -2-
